Per Curiam.
Upon the hearing before the referee there was a sharp dispute as to which of the vehicles involved was to blame for the accident which ensued. While, under the circumstances, a trier of the fact might have been warranted in finding negligence on the part of either driver, the proof failed to establish reckless driving by petitioner or warrant a revocation of his license.
In proceedings of this nature it would greatly aid this court if a stenographic report of the testimony of the witnesses was transcribed and made part of the return.
The determination should be annulled and the petitioner’s license restored, with fifty dollars costs and disbursements to the petitioner.
Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.
Determination unanimously annulled and petitioner’s license ordered to be restored to him, with fifty dollars costs and disbursements.